Citation Nr: 0112570	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  99-19 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $10,561.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to August 
1967.  He also had a nine year period of prior active service 
of unverified dates.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office's Committee on Waivers and Compromises (RO), 
which denied waiver of recovery of the overpayment in the 
amount of $10,561.


REMAND

During his March 2001 Travel Board hearing, the veteran, in 
addition to requesting waiver of the overpayment due to 
financial hardship, raised the issue of the propriety of the 
creation of the overpayment.  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2000).  The RO has not 
addressed this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests a waiver of 
an overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The question of whether 
the overpayment at issue was properly created is inextricably 
intertwined with the issue pertaining to the veteran's 
entitlement to waiver of the recovery of the overpayment of 
disability compensation benefits.  This is because a grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed. 

The Board further notes that during the March 2001 hearing, 
the veteran questioned the amount of the indebtedness.  The 
Board construes this as a request for an accounting.  

At the hearing, the veteran submitted a financial status 
report, dated in March 2001, wherein he reported that he was 
married; however, he did not provide information regarding 
his spouse's income.  The veteran contends that he and his 
wife have a prenuptial agreement which provides that she is 
not responsible for his debts.  However, notwithstanding any 
prior agreement between the veteran and his spouse, there is 
no evidence of record showing that the income of the 
veteran's spouse is not available to him.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a specific accounting of exactly how 
his overpayment was derived, and how 
much, if any, has been collected.  

2.  The veteran should be provided with 
another financial status report form (VA 
Form 4-5655) and asked to complete it.  
The RO should also request from the 
veteran complete copies, including all 
scheduled attachments, of his Federal 
income tax returns for 1999 and 2000, if 
available.  The current financial status 
report should include financial 
information of the veteran's spouse and 
any other adult living in the same 
household as the veteran  To the extent 
possible, the veteran should provide 
written documentation or verification of 
all items contained in the financial 
status report, particularly the monthly 
expenditures applied to other creditors.  

3.  The RO should adjudicate the 
veteran's claim concerning the propriety 
of the creation of the overpayment, 
undertaking such development as is 
necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it in 
conjunction with the current appeal, and 
notify him of the time limit within which 
he must do so.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2000).

4.  If the creation of the overpayment is 
determined to be proper, the RO should 
readjudicate the current issue on appeal 
involving waiver of the overpayment.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




